--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
FORM OF NOTE
 
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR THE SECURITIES LAWS OF
ANY STATE, AND MAY NOT BE OFFERED, SOLD TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (i) AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND ANY APPLICABLE STATE LAWS, (ii) TO THE EXTENT APPLICABLE, RULE
144 UNDER THE ACT (OR ANY SIMILAR RULE UNDER THE ACT RELATING TO THE DISPOSITION
OF SECURITIES), OR (iii) AN OPINION OF COUNSEL, IF SUCH OPINION SHALL BE
REASONABLY SATISFACTORY TO COUNSEL TO THE ISSUER, THAT AN EXEMPTION FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE LAW IS AVAILABLE.
 
 
WHO’S YOUR DADDY, INC., A NEVADA CORPORATION
 
 
10% CONVERTIBLE PROMISSORY NOTE
 
 


 
 
$100,000                                                                                                ____________
__, 2008
 
 
           FOR VALUE RECEIVED, the undersigned, Who’s Your Daddy, Inc., a Nevada
corporation (the “Company”), hereby promises to pay to the order of
__________________________________
________________________________________________________________________
 
 
(the “Investor”), in lawful money of the United States of America, and in
immediately payable funds, the principal sum of $100,000. The principal and any
unpaid accrued interest thereon shall be due and payable on January 15, 2010
(the “Maturity Date”). Payment of all amounts due hereunder shall be made at the
address of the Investor provided for in the Subscription Agreement. The Company
further promises to pay interest at the rate of 10% per annum on the outstanding
principal balance hereof, such interest to be payable upon the Maturity Date
(prorated for any partial month).
 
This Note has been issued pursuant to a Subscription Agreement of even date
herewith between the Company and the Investor (the “Subscription Agreement”),
which contains representations and warranties and additional covenants of the
Company with respect to the Note. Capitalized terms not otherwise defined herein
shall have the meaning set forth in the Subscription Agreement. THE PROVISIONS
OF THE SUBSCRIPTION AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE.
 
           1.           PAYMENTS. The Company hereby promises to pay to the
Investor, in lawful money of the United States of America, and in immediately
payable funds, the principal sum of $100,000. The principal hereof and any
unpaid accrued interest thereon shall be due and payable on the Maturity Date
(unless such payment date is accelerated as provided in Section 1(a) or 5
hereof) (the “Maturity Date”). The Company further promises to pay interest at
the rate of 10% per annum on the outstanding principal balance hereof, such
interest to be payable upon the Maturity Date (prorated for any partial month).
Payment of all amounts due hereunder shall be made at the address of the
Investor provided for in the Subscription Agreement. Payments shall be made
according to the following schedule:
 
 
 

--------------------------------------------------------------------------------

 
 
 
(a)           The Company currently intends to conduct a best efforts private
offering of its common stock or convertible securities for a proposed minimum of
$3.5 million (the “Proposed Private Placement”). Fifty percent (50%) of the net
proceeds raised by the Company in the Proposed Private Placement or any other
debt or equity offering conducted prior to the Maturity Date by the Company will
be used to repay any amounts due under this Note pari passu with all other notes
issued pursuant to this Offering (as defined in the Subscription Agreement).
 
 
(b)           The Investor shall have the right to convert principal and
interest into common stock of the of the Company’s unregistered common stock
(the “Conversion Shares”) at a price (the “Conversion Price”) equal to 80% of
the volume weighted average price (“VWAP”) for the last 30 trading days
preceding the earlier of (i) closing of at least $3 million in gross proceeds of
the Proposed Private Placement, or (ii) twelve months from the initial closing
date of this Offering, but in no event shall the Conversion Price be less than
$0.50 per share or greater than $0.75 per share.  The Investor shall maintain
this right of conversion, for any outstanding principal and/or interest, until
the note is paid in full.
 
 
(c)           Provided the Investor does not elect to exercise his right to
convert and if the payments set forth in section 1(a) are insufficient to
satisfy all principal and interest due hereunder, beginning thirty days after
the final closing of the Proposed Private Placement, Company will make monthly
principal and interest payments to the Investor amortized over a period of 60
months, until all principal and interest is paid in full.
 
 
(d)           If the Company does not conduct the Proposed Private Placement,
then beginning 18 months from the date of this Note or January 15, 2010,
whichever is later, the Company will make monthly payments of principal and
interest amortized over a period of 60 months, until all principal and interest
is paid in full.
 
 
 
2.           PREPAYMENT. This Note may be prepaid, in whole or in part, without
the prior written consent of the Investor and without penalty or premium.
 
 
 
3.           DEFAULT. The occurrence of any one of the following events shall
constitute an Event of Default:
 
 
(a)           The non-payment, when due, of any principal or interest pursuant
to this Note;
 
 
 
 

--------------------------------------------------------------------------------

 

 
(b)           The material breach of any representation or warranty in this Note
or in the Subscription Agreement or in any Exhibit to the Note or the
Subscription Agreement, all of which are incorporated by reference, or in any
other agreement that may be entered into by and between the Investor and the
Company regarding this Note. In the event the Investor becomes aware of a breach
of this Section 3(b), the Investor shall notify the Company in writing of such
breach and if the breach is curable by the Company within 60 days and the
Company is taking all reasonable steps to cure the breach, the Company shall
have 60 days notice to effect a cure of such breach;
 
 
(c)           The material breach of any covenant or undertaking in this Note or
in the
 
Subscription Agreement or in any Exhibit to the Note or the Subscription
Agreement or in any other agreement that may be entered into by and between the
Investor and the Company regarding this Note not otherwise provided for in this
Section 3. In the event the Investor becomes aware of a breach of this Section
3(c), the Investor shall notify the Company in writing of such breach and if the
breach is curable by the Company within 60 days and the Company is taking all
reasonable steps to cure the breach, the Company shall have 60 days notice to
effect a cure of such breach;
 
 
(d)           A default shall occur in the payment when due (subject to any
applicable grace period), whether by acceleration or otherwise, of any
indebtedness of the Company or an event of default or similar event shall occur
with respect to such indebtedness, if the effect of such default or event
(subject to any required notice and any applicable grace period) would be to
accelerate the maturity of any such indebtedness or to permit the holder or
holders of such indebtedness to cause such indebtedness to become due and
payable prior to its express maturity;
 
 
(e)           The commencement by the Company of any voluntary proceeding under
any bankruptcy, reorganization, arrangement, insolvency, readjustment or debt,
receivership, dissolution, or liquidation law or statute or any jurisdiction,
whether now or hereafter in effect; or the adjudication of the Company as
insolvent or bankrupt by a decree of a court of competent jurisdiction; or the
petition or application by the Company for, acquiescence in, or consent by the
Company to, the appointment of any receiver or trustee for the Company or for
all or a substantial part of the property of the Company; or the assignment by
the Company for the benefit of creditors; or the written admission of the
Company of its inability to pay its debts as they mature; or
 
 
(f)           The commencement against the Company of any proceeding relating to
the Company under any bankruptcy, reorganization, arrangement, insolvency,
adjustment of debt, receivership, dissolution or liquidation law or statute or
any jurisdiction, whether now or hereafter in effect, provided, however, that
the commencement of such a proceeding shall not constitute an Event of Default
unless the Company consents to the same or admits in writing the material
allegations of same, or said proceeding shall remain undismissed for 30 days; or
the issuance of any order, judgment or decree for the appointment of a receiver
or trustee for the Company or for all or a substantial part of the property of
the Company, which order, judgment or decree remains undismissed for 30 days; or
a warrant of attachment, execution, or similar process shall be issued against
any substantial part of the property of the Company.
 

 
 

--------------------------------------------------------------------------------

 

 
Upon the occurrence of any Event of Default, the Investor may, by written notice
to the Company, declare all or any portion of the unpaid principal amount due to
Investor, together with all accrued interest thereon, immediately due and
payable.
 
 
 
4.           NOTICES. Notices to be given hereunder shall be in writing and
shall be deemed
 
to have been sufficiently given if delivered personally or sent by overnight
delivery service or by facsimile transmission. Notice shall be deemed to have
been received on the date of personal delivery or facsimile transmission, or if
sent by overnight delivery service, shall be deemed to have been received on the
next delivery day after deposit with the courier or messenger. The address of
the Company is set forth in the Subscription Agreement and the Company shall
give written notice of any change of address to the Investor. The address of the
Investor is as set forth in Subscription Agreement, and the Investor shall give
written notice of any change of address to the Company.
 
 
5.           CONSENT TO JURISDICTION AND SERVICE OF PROCESS. The Parties consent
to the jurisdiction of any court of the State of California and of any federal
court located in California.  San Diego County, California shall be proper
venue.
 
 
6.           GOVERNING LAW. THIS NOTE SHALL BE GOVERNED BY AND
 
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY THEREIN, WITHOUT
GIVING EFFECT TO THE RULES AND CONFLICTS OF LAW.
 
 
7.           ATTORNEYS FEES. If any legal action or any other proceeding,
including arbitration or action for declaratory relief is brought for the
interpretation or enforcement of this Agreement, the Prevailing Party shall be
entitled to recover reasonable attorneys’ fees and other costs incurred in that
action or proceeding, in addition to any other relief to which it may be
entitled. “Prevailing Party” shall include without limitation (a) a party who
dismisses an action in exchange for sums allegedly due; (b) the party who
receives performance from the other party of an alleged breach or a desired
remedy that is substantially equivalent to the relief sought in an action or
proceeding; or (c) the party determined to be the prevailing party by an
arbitrator or a court of law.
 

 
 

--------------------------------------------------------------------------------

 

 
8.           CONFORMITY WITH LAW. It is the intention of the Company and of the
Investor to conform strictly to applicable usury and similar laws.  Accordingly,
notwithstanding anything to the contrary in this Note, it is agreed that the
aggregate of all charges which constitute interest under applicable usury and
similar laws that are contract for, chargeable or receivable under or in respect
of this Note, shall under no circumstances exceed the maximum amount of interest
permitted by such laws, and any excess, whether occasioned by acceleration or
maturity of this Note or otherwise, shall be canceled automatically, and if
theretofore paid, shall be either refunded to the Company or credited on the
principal amount of this Note.
 
 
9.           NOTICE OF RIGHT TO COUNSEL. Each of the parties has had the
opportunity to have  this Agreement reviewed by their respective attorney. Each
of the parties affirms to the other that they have apprized themselves of all
relevant information giving rise to this Agreement and has consulted and
discussed with their independent advisors the provisions of this Agreement and
fully understands the legal consequences of each provision. Each party further
affirms to the other that they have not, and do not, rely upon any
representation of advice from the other or from the other parties' counsel.
 
 
 
IN WITNESS WHEREOF, the Company has signed and sealed this Note and delivered it
in the State of California as of _____________ ___, 2008.
 
 


 
 


 

 
COMPANY:
     
WHO’S YOUR DADDY, INC.,
 
a Nevada corporation
         
_____________________________________________
 
By:  Michael R. Dunn
 
Its:  Chief Executive Officer

 


 

 
 

--------------------------------------------------------------------------------

 

 


 
 


 

 
INVESTOR:
     
_____________________________________________
     
By:  _________________________________________
     
Its:   _________________________________________
         
JOINTLY WITH (if applicable):
     
_____________________________________________
     
By:  _________________________________________
     
Its:   _________________________________________




--------------------------------------------------------------------------------